Title: To George Washington from Major General Nathanael Greene, 15 February 1779
From: Greene, Nathanael
To: Washington, George

Sir
Rarotan [N.J.] February 15 1779

I have carefully looked over the plan for a Resolve of Congress. There appears to me two defects in it. One is the Articls taken in the Commisarys & quarter masters line should pass through the principals of those departments instead of going to the Auditors as it must be supposd they are better judges of the necessity and proper application of the things taken than the Auditors can be. The other defect is there dont seem to be care enough taken in the instructions given to the Officers that gives Certificates to guard against forgery. If there is a Resolution of Congress directing payment to be made for all Certificates signd by any Officer there will be great danger from the strong temptation and the difficulty of detection of Peoples taking unfair advantages of the public. Indeed I think there is much more necesity to gaurd against this Evil than the misapplication or abuses of the Officers—I beg leave to recomend the enclosd precautions as well to prevent impositions as to pave the way for a just and speedy payment.
The Resolve so far as it respects the Clothiers department appears to me to be upon as good a plan as can be adopted.
Certificates that are given for articles taken for the use of the Army by Commisiond Officers to be signd with their Names at full length and the Rank they hold and if under a General Officer to have the addition of the Regiment & State to which they belong. To be inserted in the body of the Certificate the things taken their supposd Value the Time & place—for what purpose and the Necessity of the measure.
The Certificate to be directed to the principal of the department & his deputies whose duty it is to provide the things so taken. The Officer shall keep ⟨exact⟩ copys of all the Certificates he gives and also transmit copeys to the nearest Agent in the department giving him the necessary information respecting the business.
The deputies shall also transmit Copies of such Certificates as they pay off to their principals that inquiry may be made if necessary whether the giving the Certificates was necessary for the public service and whether the things taken has been properly applyed.

